The plaintiff in error, W.F. (Dutch) Weber, was convicted in the district court of Oklahoma county of the theft of one Ford five-passenger automobile, the property of C.E. Smith, and his punishment assessed at three years' imprisonment in the state penitentiary. From the judgment rendered, November 30, 1918, in pursuance of the verdict, he appealed by filing in this court on May 28, 1919, a petition in error with case-made. His counsel of record have this day moved the court to dismiss the appeal, which motion is sustained and the appeal herein dismissed, and the cause remanded to the trial court with directions to carry into immediate effect the judgment rendered in this cause. Mandate forthwith.